UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7671


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE BYNUM, a/k/a Dog Boy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cr-00826-CMC-17)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Bynum, Appellant Pro Se.   Stacey Denise Haynes, Robert
Claude Jendron, Jr., Mark C. Moore, Stanley Duane Ragsdale,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice    Bynum   appeals   the   district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his

sentence.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       United States v. Bynum, No. 3:09-cr-00826-CMC-

17   (D.S.C.   Nov.   8,   2011).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                    2